Per Curiam.
Respondent was admitted to practice by the Second Department in 1989. He resides in Plattsburgh, Clinton County.
Petitioner moves to suspend respondent from practice pending his full compliance with a subpoena duces tecum which directed him to appear before petitioner and produce and give testimony regarding three client files (see, 22 NYCRR 806.4 [b], [e]). Respondent appeared but did not produce the files. He has not replied to petitioner’s motion, which was personally served upon him.
Under such circumstances, we exercise our discretion and grant the motion, the suspension to be effective in 20 days from the date of this decision (see, e.g., Matter of Wojcik, 271 AD2d 706).
Crew III, J. P., Peters, Spain, Rose and Lahtinen, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from practice, effective 20 days from the date of this Court’s decision, pending his full compliance with the subpoena duces tecum dated March 21, 2001, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; he is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules (see, 22 NYCRR 806.9) regulating the conduct of suspended attorneys.